DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 11/04/2021 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 2, 3, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/04/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US 2016/0133504 to “Chu.”
Claim 1:  Chu discloses a susceptor (200 [susceptor], Fig. 2) comprising: a face (204/208) configured to support a substrate (not shown but disclosed, para. [0046]) thereon; an outer edge (outer edge of 206) forming an outer perimeter (outer edge of 206) around the face (204/208, see Fig. 2); a back surface (bottom of 200) opposite the face 
Claim 2:  Chu discloses wherein the face (204/208, Fig. 2, 4A, Chu) further comprises a radially extending substantially flat and smooth rim region (206 [first rim], 3A) between the outer edge (outer edge of 206) and an outer radial boundary (220 [outer edge]) of the channel region (204/208, para. [0047]).
Claim 7:  Chu discloses wherein the one or more apertures (202, Fig. 4A, Chu) comprises at least three apertures (see Fig. 4a where three are shown, para. [0045]), and wherein an angular separation between each radially consecutive aperture of the at least three apertures is substantially equal (para. [0045] where they are at 120 degrees intervals).
Claim 8:  Chu discloses wherein the channel region (204/208, Fig. 4A, 3B, Chu) comprises an outer channel region (208) and an inner channel region (204), wherein the outer channel region (208) has an elevated portion (see Fig. 3B where 208 has an elevated portion) relative to the inner channel region (204, see para. [0046] where 214 .
Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by US 2016/0133504 to “Chu.”
Claim 21:  Chu discloses a susceptor (200 [susceptor], Fig. 2) comprising: a face (204/208) configured to support a substrate (not shown but disclosed, para. [0046]) thereon; an outer edge (outer edge of 206) forming an outer perimeter (outer edge of 206) around the face (204/208, see Fig. 2); a back surface (bottom of 200) opposite the face (204/208), wherein the face (204/208) comprises: a channel region (204/208) positioned between the outer edge (outer edge of 206) and a center of the face (center of 204/208); and a plurality of channels (420 [venting channels], Fig. 4A) disposed within the channel region (204/208) and extending radially relative to the center of the face (para. [0054], Fig. 4A); and a radially extending substantially flat and smooth rim region (206 [first rim], 3A) between the outer edge (outer edge of 206) and an outer radial boundary (220 [outer edge]) of the channel region (204/208, para. [0047]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu as applied to claims 1, 2, 7-8 above, and further in view of US 2002/0043337 to “Goodman.”
Claim 3:
Goodman discloses wherein a cross section of at least one of a plurality of channels (cross section of 250c [channels], Fig. 29-30) comprises: first and second sidewalls (see Fig. 30 where 250c has first and second sidewalls), each of the first and second sidewalls appear to be substantially flat (see Fig. 30 where walls appear mostly flat), wherein the first and second sidewalls (walls of 250c) are disposed at an acute angle relative to each other (see Fig. 30 where the angle appears to be acute), for the purpose of serving as gas passages under the wafer for gas to enter as the wafer is picked up (para. [0189]), to thereby facilitate wafer pickup (para. [0187]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the channel configuration as taught by Goodman with motivation to serve as gas passages under the wafer for gas to enter as the wafer is picked up.
Claims 4-6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu as applied to claims 1, 2, 7, 8 above. 
Claims 4-5:  Chu discloses (claim 4) wherein each of the plurality of channels (420, Fig. 4A, Chu) appears to be substantially straight in a radial direction (see Fig. 4A). 
However Chu does not explicitly disclose (claim 4) and wherein an angular separation between first and second channels of the plurality of channels is greater than an angular separation between the second and a third channel of the plurality of channels, wherein the first channel is radially consecutive with the second channel and the second channel is radially consecutive with the third channel; (claim 5) wherein the angular 
Yet Chu teaches that the plurality of channels (420, Fig. 4A) may be cut to any suitable depth and/or length and their angular separation may be about 4 to 8 degrees and the number and/or spacing between venting channels may be selected for the purpose of enacting rapid exhaust of gasses from the recessed pocket (para. [0055]). It is noted that Chu is teaching optimization of the angular separation of the channels. Additionally, that courts have held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05 II (A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the optimization of angular separation as taught by Chu with motivation to enact rapid exhaust of gasses from the recessed pocket.
Claim 6:  Chu discloses wherein the one or more apertures (202, Fig. 4A, Chu) is disposed between the first and second channels (see Fig. 4A where 202 is disposed between two 420’s).
Claim 9:  Chu discloses wherein a number of channels (420, Fig. 4A, Chu) within the channel region (204/208) of the face (204/208) is considered capable of being between 15 and 30 (see para. [0055] where the number of venting channels may be selected for the purpose of enacting rapid gases from the recess pocket (para. [0055]).
Claims 10-20: (Withdrawn).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US D920936, US D914620 are design patents which read on the claimed and disclosed invention drawings.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718